Citation Nr: 1519189	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-17 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969 and July 1990 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2011 examination report indicates that the Veteran stated that he was in receipt of disability benefits from the Social Security Administration (SSA).  Records related to these benefits have not been associated with the claims file, and should be obtained upon remand.  38 C.F.R. § 3.159(c)(2). 

A TDIU examination was conducted in May 2011.  The Veteran was thereafter service-connected for a mood disorder in a January 2012 rating decision.  As the Veteran was not service-connected until after the TDIU examination was performed, the examiner did not consider the effects of this mood disorder.  The Veteran has specifically contended in his June 2013 Form 9 that he believes his mood disorder prevents him from performing a sedentary job.  Upon remand, the AOJ should schedule a TDIU examination that considers all of the Veteran's service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination in connection with his claim for a TDIU.  The examiner should determine the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The claims file (with all relevant Virtual VA documentation) and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record --including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10; Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition.  

The examination report must include a complete rationale for all opinions and conclusions expressed.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




